Exhibit 10.6

 

LOCK-UP AGREEMENT

 

This Lock-Up Agreement (this “Lock-Up Agreement”) is being entered into as of [
], 2017, by and between Helios and Matheson Analytics Inc., a Delaware
corporation (“Helios”), on the one hand, and MoviePass Inc., a Delaware
corporation ( “MoviePass”), on the other hand. Capitalized terms used but not
defined herein have the respective meanings ascribed to them in the Agreement
(as defined below). Helios and MoviePass are sometimes individually referred to
herein as a “Party” and together as the “Parties.”

 

WHEREAS, Helios and MoviePass have entered into that certain Securities Purchase
Agreement, dated as of August 15, 2017 (the “Agreement”), pursuant to which
Helios is agreeing to purchase and MoviePass is agreeing to sell and issue to
Helios the Shares on the terms and subject to the conditions set forth in the
Agreement; and

 

WHEREAS, as a condition to the Closing, Helios and MoviePass are entering into
this Lock-Up Agreement with respect to the Shares.

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound, agree as follows:

 

 

1.     By signing this Lock-Up Agreement and subject to the exceptions discussed
below, Helios covenants and agrees that, during the period commencing on the
date of this Lock-Up Agreement and ending on the later of (x) one (1) year from
the date hereof or (y) six (6) months after the date on which shares of
MoviePass common stock began trading on The Nasdaq Stock Market or New York
Stock Exchange (the “Lock-Up Period”), Helios shall not (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase,
make any short sale or otherwise transfer or dispose of (or agree to transfer or
dispose of), directly or indirectly, any of the Shares or any securities
received by Helios pursuant to a dividend, distribution, share split,
recapitalization, division, combination or similar transaction in respect of the
Shares (collectively, the “Securities”), or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position with
respect to the Securities within the meaning of Section 16 of the Securities and
Exchange Act of 1934, as amended, and the rules and regulations of the SEC
promulgated thereunder or (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Securities, whether any such transaction is to be settled by
delivery of the Securities, in cash or otherwise, (iii) permit to exist any
security interest, lien, claim, pledge, option, right of first refusal,
agreement, limitation on Helios’ voting rights (except as provided by the Voting
Agreement), charge or other encumbrance of any nature whatsoever with respect to
any of the Securities, (iv) engage in any hedging or other transaction which is
designed to or which reasonably could be expected to lead to or result in a sale
or disposition of the Securities even if such Securities would be disposed of by
someone other than Helios (including, without limitation, any short sale or any
purchase, sale or grant of any right (including, without limitation, any put or
call option) with respect to any of the Securities or with respect to any
security that includes, relates to, or derives any significant part of its value
from such Securities) or (v) directly or indirectly initiate, solicit or
encourage any Person to take actions which could reasonably be expected to lead
to the occurrence of any of the foregoing

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Notwithstanding the foregoing, Helios may (i) transfer or pledge the
Securities pursuant to the exercise of rights by the holder(s) of Helios’ senior
secured convertible notes holding a security interest in Helios’ assets, (ii)
transfer the Securities as a bona fide gift or gifts; or (iii) (1) if Helios is
transferring any of the Securities to another Person that is a direct or
indirect affiliate or (2) if Helios distributes any of the Securities to its
stockholders; provided, (x) in each of cases (ii) and (iii), that such transfer
shall not involve a disposition for value, (y) in each case, that each
transferee agrees in writing to be bound by the terms of this Lock-Up Agreement
and (z) in the case of (i), that such holder(s) shall enter into a voting proxy
agreement in substantially the same terms as Helios. For purposes of this
Lock-Up Agreement, “affiliate” of Helios shall mean any business entity that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, Helios.  The term “control” in
this paragraph means beneficial ownership of more than fifty percent (50%) of
the issued and outstanding equity interest or share capital of an entity.

 

3.     Helios further agrees that, prior to engaging in any transaction or
taking any other action in respect of the Securities that is permitted under the
terms of this Lock-Up Agreement during the period from the date of this Lock-Up
Agreement to the expiration of the Lock-Up Period, Helios will give written
notice thereof to MoviePass at least three (3) business days prior to taking
such action.

 

4.     MoviePass is hereby authorized to decline to make any transfer (or
instruct its transfer agent to decline to make any transfer) of Securities if
such transfer would constitute a violation or breach of this Lock-Up Agreement.
Any certificate or instrument evidencing the Shares shall be notated with the
following legend:

 

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO A LOCK-UP AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND MAY ONLY BE TRANSFERRED PURSUANT TO SUCH LOCK-UP
AGREEMENT.”

 

5.     Helios hereby represents and warrants that Helios has full power and
authority to enter into this Lock-Up Agreement. All authority herein conferred
or agreed to be conferred and any obligations of Helios shall be binding upon
the successors, assigns or personal representatives of Helios.

 

6.     This Agreement will be governed by and construed under the laws of the
State of New York without regard to conflicts-of-laws principles that would
require the application of any other law. Any proceeding arising out of or
relating to this Lock-Up Agreement may be brought in the state or federal courts
located in the Borough of Manhattan, City of New York, New York and each of the
parties irrevocably submits to the exclusive jurisdiction of each such court in
any such proceeding, waives any objection it may now or hereafter have to venue
or to convenience of forum, agrees that all claims in respect of the proceeding
shall be heard and determined only in any such court and agrees not to bring any
proceeding arising out of or relating to this Lock-Up Agreement in any other
court.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Lock-Up Agreement as of the
date first above written.

 

 

 

 

HELIOS AND MATHESON ANALYTICS INC.  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MOVIEPASS INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title:

 

 

 

 

 

 

[Signature page to HMNY-MOVIEPASS – Lock-Up Agreement]

 